DETAILED ACTION

Status of Claims
Claims 1, 3, 4, and 6-13 are pending.  Of the pending claims, claims 1, 3, 4, and 6-12 are presented for examination on the merits, and claim 13 is withdrawn from examination.
Claims 1 and 13 are currently amended.

Status of Previous Objection to the Drawings
The previous objection to the drawings is withdrawn in view of the amendment to the specification filed on 10/18/2021.

Status of Previous Claim Rejections under 35 USC § 112
The previous rejection of claim 11 under 35 U.S.C. § 112(b) for lack of antecedent basis is withdrawn in view of the amendment to the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the claim is indefinite because it is inconsistent with the specification and with the claim upon which it depends, i.e., claim 1.  See MPEP § 2173.03.  Specifically, the claim recites that the profile body comprises aluminum powder.  Aluminum powder is interpreted as aluminum powder (0% carbon nanotube) as opposed to a composite powder (aluminum powder and carbon nanotubes) as recited in claim 1.  Thus, claim 11 recites that the profile body is 100% aluminum powder.  However, the profile body corresponds to the third billet, which is recited in claim 1 as comprising a powder mixture containing 0.08 part by volume carbon nanotubes with respect to 100 parts by volume of aluminum powder.  This is supported by the instant specification, which discloses that the profile body contains carbon nanotubes in an amount that corresponds to the third billet composition.  See page 5, lines 17-25; page 21, lines 10-25.  Therefore, claim 11 does not correspond with claim 1 or the specification because it recites a profile body (corresponds to third billet) that is made of aluminum powder, whereas the third billet requires 0.08 part by volume carbon nanotube as recited in claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-1822073 (B1) to Chang et al. (“Chang”) (English abstract and computer-generated translation) in view of US 2012/0164429 (A1) to Shah et al. (“Shah”) and Kwon et al., “Combination of hot extrusion and spark plasma sintering for producing carbon nanotube reinforced aluminum matrix composites,” Carbon, 47 (2009), pp. 570-577 (“Kwon”), and further in view of KR 10-2016-0149735 (A) to Hong et al. (“KR ‘735”) (English abstract and computer-generated translation).
Regarding claim 1, Chang teaches a method of making a composite profile made of a composite billet containing aluminum (aluminum alloy clad section).  Title; abstract; para. [0016]-[0019].  The method includes the step of direct extrusion of the composite billet.  Para. [0008], [0054]-[0056].  
The billet comprises a first billet (corresponds to first billet), a second billet (corresponds to third billet), and a third billet (corresponds to second billet).  Para. [0019], [0038]-[0040].  The third billet and the second billet may each be made of a powder containing aluminum and carbon nanotubes.  Para. [0017], [0019], [0051], [0052].  The second and third billets can be made by consolidating the powders.  Para. [0018], [0020].
Chang does not specifically teach different amounts of carbon nanotubes in the second and third billets.
Shah, directed to metal matrix composites, teaches distributing carbon nanotube fibers non-uniformly or in a gradient manner to impart different mechanical, electrical, or thermal properties to different regions.  Abstract; para. [0020], [0065], [0095].
Kwon, directed to the production of a Al-CNT composite, teaches a composite containing 5 vol.% CNT (CNT = carbon nanotube).  Page 571 – Section 2, first paragraph.  This amount elevates the strength to about three times that of pure Al.  Page 576 – Section 4.
It would have been obvious to one of ordinary skill in the art to have imported the CNT quantity of Kwon in the powder mixture of Chang because CNT in that quantity would increase the strength of the overall composite billet compared to a billet containing only pure Al.  Additionally, it would have been obvious to one of ordinary skill in the art to have purposefully selected different CNT amounts for each of the billets, such as the second billet composition being different from the third billet, in a gradient manner, as taught by Shah, for the composite billet of Chang because doing so would permit customization of the strength in different layers of the billet, thereby customizing the performance of the overall composite billet.  Thus, for the third billet (corresponds to second billet) in Chang containing 5 vol.% CNT, as disclosed by Kwon, a gradient would mean that the second billet (corresponds to third billet) would contain less than 5 vol.% CNT.  One of ordinary skill in the art would be motivated to ensure that more CNT are present in Chang’s third billet compared to Chang’s second billet because the higher amount of CNT in the middle billet (Chang’s third billet) would improve the strength of the center billet, thereby fortifying the strength of the overall billet.
Chang does not teach ball milling the powders.
KR ‘735, directed to processing composite wire containing carbon nanotubes and aluminum composite powders, teaches mechanically milling a powder-carbon nanotube mixture by ball milling in order to separate any physical aggregates of nanotubes.  Para. 
Regarding claim 6, Chang teaches a compaction pressure of 80 MPa or less.  Para. [0045].
Regarding claim 7, Kwon teaches a spark plasma sintering process that occurs at a maximum temperature of 600oC for 20 minutes at 50 MPa.  Page 571 – Section 2, first paragraph.  It would have been obvious to one of ordinary skill in the art to have used spark plasma sintering to consolidate the powders of Chang because it would not only decrease processing time but also refine grains and improve the uniformity of the composite.
Regarding claim 8, Chang teaches using a hollow die.  Para. [0009].
Regarding claim 9, Chang teaches a billet splitting step in which the billet is divided in a vertical direction of the cylindrical diameter, splitting into a joining chamber into pieces, and joining hollow cavities to form a hollow blank.  Para. [0010], [0042], [0055], [0060]; FIG. 3.  
Regarding claim 10, Chang teaches shapes of rods or cylinders.  Para. [0042], [0054]; FIGS. 6, 4-8, and 10.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Shah, Kwon, and KR ‘735, and as applied to claim 1 above, and further in view of US 2011/0068299 (A1) to Hong et al. (“US ‘299”).
Regarding claims 3 and 4, Chang does not teach ball milling the powders.
KR ‘735, directed to processing composite wire containing carbon nanotubes and aluminum composite powders, teaches mechanically milling a powder-carbon nanotube mixture by ball milling in order to separate any physical aggregates of nanotubes.  Para. [0027].  Ball milling includes using a planetary ball mill at a speed of 360 rpm containing a ball to powder ratio of 10:1 and 10-25 parts by weight heptane (organic solvent) as process control agent.  It would have been obvious to one of ordinary skill in the art to have ball milled the powders of Chang because ball milling would break up any nanotube aggregates, resulting in a powder with better dispersed components.
KR ‘735 teaches a ball milling time of 30 minutes (para. [0027]), which does not fall within the claimed range.
US ‘299, directed to a method of fabricating nano-composite powder containing carbon nanotube and metal, teaches a method of homogenously dispersing carbon nanotubes in the metal matrix powder.  Title; para. [0046].  The mixing occurs at both a low speed of 1-100 rpm for 20 hours and high speeds of 100-5000 rpm for 1 hour.  Para. [0022], [0023], [0054], [0064]; claim 1.  The combination of speeds prevents damage to the carbon nanotubes and makes the mixture more homogenous.  Para. [0058], [0070].  It would have been obvious to one of ordinary skill in the art to have milled the powder of Chang longer so that the powder components are more homogenously distributed.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Shah, Kwon, and KR ‘735, as applied to claim 10 above, and further in view of US 6,481,177 (B1) to Wood (“Wood.
Regarding claim 11, Chang teaches making a profile (title), but does not teach the specific parts of the profile.
Wood, directed to a connector having T-slots running lengthwise (arranged in a circumferential direction), teaches a profile with T-slots.  Col. 2, lines 40-52; col. 3, lines 47-67; col. 4, lines 1-4; FIGS. 1 and 5.  The T-slots are isolated from one another by a central square region (barrier).  FIGS. 1 and 5.  Profiles are made of aluminum because it is easier to extrude compared to steel.  Col. 1, lines 11-25.  
Shah, directed to metal matrix composites, teaches distributing carbon nanotube fibers non-uniformly or in a gradient manner to impart different mechanical, electrical, or thermal properties to different regions.  Abstract; para. [0020], [0065], [0095].
It would have been obvious to have manufactured the profile structure of Wood using the billet composite of Chang because of varied mechanical properties.  See Chang at para. [0006].  Furthermore, it would have been obvious to one of ordinary skill in the art to have selected a particular Al-CNT region for any particular region of the profile, such as the central square, in order to customize the properties of the structure at that region.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Shah, Kwon, and KR ‘735, as applied to claim 10 above, and further in view of US 2001/0051045 (A1) to Kobayashi et al. (“Kobayashi”).
Regarding claim 12, Chang does not teach making a camera body case.
Kobayashi, directed to a compact camera, teaches making a camera case and housing of a camera body out of aluminum because it is a light metal.  Para. [0069].  It .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 4, 6, and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 8, and 9 of co-pending Application No. 16/427,622 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending describes each component of the instant claims including the multi-layer billet and the differing carbon nanotube contents in some of the layers.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 8, and 9 of co-pending Application No. 16/427,622 in view of Chang.
The co-pending claims do not recite a hollow extrusion die or a splitting step.  
Chang, directed to a method of making a composite profile, teaches a billet splitting step in which the billet is divided in a vertical direction of the cylindrical diameter, splitting into a joining chamber into pieces, and joining hollow cavities to form a hollow blank.  Para. [0010], [0042], [0055], [0060]; FIG. 3.  There is a need to use aluminum in various industries, such a aircraft, automobiles, ships, and railways, due to its small specific gravity.  Para. [0002].  The die is a hollow die.  Para. [0009].  Shapes are rods or cylinders.  Para. [0042], [0054]; FIGS. 6, 4-8, and 10.  It would have been obvious to have manufactured the hollow structure of Chang using the claimed aluminum-clad alloy because of its varied mechanical properties.  See Chang at para. [0006].
This is a provisional nonstatutory double patenting rejection.

Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 8, and 9 of co-pending Application No. 16/427,622 in view of Wood and Shah.
The co-pending claims do not recite the claimed profile body.
Wood, directed to a connector having T-slots running lengthwise (arranged in a circumferential direction), teaches a profile with T-slots.  Col. 2, lines 40-52; col. 3, lines 47-67; col. 4, lines 1-4; FIGS. 1 and 5.  The T-slots are isolated from one another by a 
Shah, directed to metal matrix composites, teaches distributing carbon nanotube fibers non-uniformly or in a gradient manner to impart different mechanical, electrical, or thermal properties to different regions.  Abstract; para. [0020], [0065], [0095].
It would have been obvious to have manufactured the profile structure of Wood using the billet composite of the co-pending claims because of varied mechanical properties.  Furthermore, it would have been obvious to one of ordinary skill in the art to have selected a particular Al-CNT region for any particular region of the profile, such as the central square, in order to customize the properties of the structure at that region.
This is a provisional nonstatutory double patenting rejection.

Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 8, and 9 of co-pending Application No. 16/427,622 in view of Kobayashi.
The co-pending claims do not teach making a camera body case.
Kobayashi, directed to a compact camera, teaches making a camera case and housing of a camera body out of aluminum because it is a light metal.  Para. [0069].  It would have been obvious to one of ordinary skill in the art to have used the composite billet of the co-pending claims in the manufacture of a camera body case because of the low density of aluminum.
This is a provisional nonstatutory double patenting rejection.

Declaration under 37 CFR 1.130(a)
The declaration under 37 CFR 1.130(a) filed on 10/18/2021 is sufficient to overcome the rejection of claims 1-12 based on Kim et al., “Carbon nanotubes-reinforced aluminum alloy functionally graded materials fabricated by powder extrusion process,” Materials Science & Engineering A, 745 (2019), pp. 379-389 (“Kim”), alone, or further in view of KR ‘735, Kwon, Chang, Wood, Shah, and Kobayashi.  
The Kim document was published less than one year before the actual filing date of the instant claims.  Per the declaration, the subject matter of the Kim document originates from the inventor of the instant application, and the additional authors of the Kim document worked under the supervision of the inventor of the instant application.  It is noted that the claim to foreign priority (foreign filing date is 03/22/2019) has not been perfected, so the actual filing date of 05/31/2019 is used to calculate the grace period.  However, the declaration still meets the 102(b)(1)(A) exception, making the Kim document ineligible as prior art.

Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered, but they are not persuasive. 
Applicant argues that Chang’s teachings are broad and do not teach the specific percentages of carbon nanotubes (CNT) in the different billets in the composite billet.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP § 2145(IV) citing In re Keller, 642 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the present instance, it is known to distribute CNT fibers non-uniformly or in a gradient in metal matrix composites in order to impart different mechanical, electrical, or thermal properties to different regions.  Shah at abstract; para. [0020], [0065], [0095].  It is also known that CNT in quantities as low as 5 vol.% in Al powder mixtures can elevate the strength to about three times that of pure Al.  Kwon at page 571 – Section 2, first paragraph; page 576 – Section 4.  It would have been obvious to one of ordinary skill in the art to have purposefully selected different CNT amounts for each of the billets, such as the second billet composition being different from the third billet, in a gradient manner because doing so would permit customization of the strength in different layers of the billet, thereby customizing the performance of the overall composite billet.  Thus, for the third billet (corresponds to claimed second billet) in Chang containing 5 vol.% CNT, as disclosed by Kwon, which falls within the claimed range, a gradient would mean that the second billet (corresponds to third billet) would contain less than 5 vol.% CNT, which overlaps the claimed range.
With respect to the double patenting rejection, the rejection is maintained, as no terminal disclaimer was filed, and the instant claims were not amended to patentably distinguish them from the co-pending claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
January 13, 2022